Case: 16-40729      Document: 00513971739         Page: 1    Date Filed: 04/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 16-40729                              FILED
                                                                            April 27, 2017
                                                                           Lyle W. Cayce
TAOFEEK A. QUADRI,                                                              Clerk

              Plaintiff - Appellant

v.

ERIC KENNETH FANNING, Secretary of the Army,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:15-CV-30


Before JONES, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Taofeek A. Quadri was removed from his position as an Information
Technology Specialist with the United States Army due to revocation of his
secret security clearance, which was required as a condition of his employment.
Quadri appealed his removal to the Army Personnel Security Appeals Board,
which denied the appeal. He then elected to appeal to the Merit Systems




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40729    Document: 00513971739     Page: 2   Date Filed: 04/27/2017



                                 No. 16-40729
Protection Board (“MSPB”). Both an administrative law judge and the MSPB
affirmed Quadri’s removal.
      Quadri then asserted claims in federal court under Title VII, alleging
unlawful discrimination on the basis of race, color, national origin, and prior
protected activity. He further alleged that the government’s revocation of his
security clearance was pretext for terminating him discriminatorily. Since his
termination, Quadri has filed two other cases in federal district court regarding
his removal from the Army, both of which were dismissed. Quadri v. Holder,
No. 5:14CV1, 2015 WL 858878 (E.D. Tex. Feb. 26, 2015); Quadri v. McHugh,
No. 5:15CV35, 2015 WL 124550 (E.D. Tex. Jan. 7, 2015). Quadri appealed one
of those dismissals to this court, which dismissed the appeal as frivolous. See
Quadri v. Murphy, 637 F. App’x 164, 165 (5th Cir. 2016).
      Here, the government moved to dismiss for lack of subject matter
jurisdiction and failure to state a claim. It argued that in his appeal to the
MPSB, Quadri did not present any argument regarding the claims he urged in
district court. The government contended that Quadri’s failure to exhaust his
remedies before the MSPB prevented him from raising his claims in federal
court. The magistrate judge recommended that Quadri’s complaint be
dismissed. The district court adopted the report and recommendation and
dismissed Quadri’s complaint with prejudice. It then denied Quadri’s motion
for reconsideration. In both decisions, the district court determined that even
if Quadri had exhausted his administrative remedies, he still failed to state a
claim upon which relief could be granted.
      On appeal, Quadri does not argue that he actually exhausted his claims
before the MSPB—he effectively concedes the point. Instead, he contends that
there are claims currently pending before the Equal Employment Opportunity
Commission (“EEOC”). He asks this court to require that the district court


                                       2
    Case: 16-40729     Document: 00513971739   Page: 3   Date Filed: 04/27/2017



                                No. 16-40729
modify its dismissal of his complaint to one without prejudice so that he can
reinstate his claims once the EEOC process concludes.
      Quadri does not show or even offer argument as to how some unidentified
EEOC claims—which were not mentioned to the district court until after it
dismissed Quadri’s complaint—affect the instant case, in which Quadri elected
to file an appeal with the MSPB. See 29 C.F.R. § 1614.302(b) (stating that a
federal employee can file an EEOC complaint or MSPB appeal “but not both”);
Randel v. U.S. Dep’t of the Navy, 157 F.3d 392, 395 (5th Cir. 1998) (“As a
precondition to filing suit in federal court, Title VII specifically requires a
federal employee claiming discrimination to exhaust his administrative
remedies.”). He further fails to demonstrate that the district court abused its
discretion in dismissing his complaint with prejudice given his litigation
history, the abandonment of his claims before the MSPB, and the district
court’s alternative holding—which Quadri does not challenge on appeal—that
he failed to state a claim.
      The judgment of the district court is AFFIRMED.




                                      3